Affirmed and Memorandum Opinion filed March 5, 2009







Affirmed
and Memorandum Opinion filed March 5, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00748-CR
____________
 
DEXTER TEA VALLAIR, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
185th District Court
Harris County,
Texas
Trial Court Cause
No. 1134558
 

 
M E M O R A N D U M   O P I N I O N
A jury
convicted appellant of aggravated robbery.  On July25, 2008, the trial court
sentenced appellant to confinement for sixteen years in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant filed a timely
written notice of appeal.




Appellant=s appointed counsel filed a brief in
which he concludes the appeal is wholly frivolous and without merit.  The brief
meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807, 811-12 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  Appellant was provided
a copy of the record.  As of this date, more than forty-five days has elapsed
and no pro se response has been filed.
We have
carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.  We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable
grounds for review.  See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex.
Crim. App. 2005).
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.  
Do Not Publish C Tex. R. App. P.
47.2(b).